

116 HR 2637 IH: Preserving Overseas Immigration Services Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2637IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Espaillat (for himself, Mr. García of Illinois, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent the Secretary of Homeland Security from closing certain international field offices, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Overseas Immigration Services Act. 2.International Operations DivisionThe Secretary of Homeland Security may not close or consolidate any field office of the International Operations Division of the Refugee, Asylum, and International Operations Directorate of the United States Citizenship and Immigration Services unless the Secretary obtains the approval of the Committee on the Judiciary and the Committee on Homeland Security of the House of Representatives and the Committee on the Judiciary and the Committee on Homeland Security and Governmental Affairs of the Senate.
		